Title: To John Adams from Lewis Denis Ward, 11 July 1785
From: Ward, Lewis Denis
To: Adams, John


          
            Sir
            July the 11th. 1785
          
          It is with great respect I trouble you with these lines, the peculiarity of my situation, is the only excuse I can make for sending them. My Wife, the daughter of Mrs. Vesey of Boston wishes to convince you of her Behaviour as a Prudent Woman, since her leaving Boston. I think myself happy that there are Gentlemen of known Probity who can speak for her— She has not a Certificate of Marriage and the Revd. Doctor Byles is in America who alone can give it; Doctor Jeffries is in Town who for near two Years attended her in her Illness in Halifax and in more than one of his Visits met Doctor Byles, who visited her allso— On the Battalion of Marines being ordered to Europe there was but those Women to return who had came from England, the enclosed Order will shew in what light she was held by the Commanding officer, by his not only ordering her Passage, but Provisions— On coming to England we were two Years stationed in this Town under Major Johnston late Aid De Camp to Earl Percy— I was then sent to Ireland under Major Duval, for my behavior there beg leave to refer you to his Certificate—after which acted as Quarter Master Serjeant to Plymouth Division of Marines, but my inclination being to my Business, I applied for and by great Interest obtained my discharge, I then set up Bookbinding, but by several losses was unable to proceed— I came here with an intent to work at my Business but cannot get employment, this being the deadest time of the Year—have an offer of going to Evesham in Worcestershire, but have not either the means of setling my Wife here, or taking her with me for want of Money to pay for things burned at my Lodging by an accidental Fire, or her Carriage down. Doctor Jeffries will convince you Sir, in what light I was held by my Officers and the Inhabitants at Halifax—and enclosed you have a Certificate of Mr. Fletcher a Merchant of Halifax for whom I did Business both as Book binder and Clerk— Major Johnston who will be in Town within a Week, will wait on you respecting both my Wife and me— I beg Sir, you will excuse the length of this—and favor me with your answer to No. 14. Catherine Street Strand—
          
          I am Sir / with great respect / Your Most Obedient / and Most humble Servant
          
            Lewis Denis Ward
          
        